     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 1 of 6


1    CLAUDIA M. QUINTANA
2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
5    Vallejo, CA 94590
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8    Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
9

10
                                     UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                    Plaintiff,
15          vs.                                               EX PARTE APPLICATION FOR
                                                              TEMPORARY PROTECTIVE ORDER;
16   CITY OF VALLEJO, a municipal                             MEMORANDUM OF POINTS &
     corporation; ROBERT HERNDON,                             AUTHORITIES; DECLARATION
17
     individually and in his capacity as a Police
18   Corporal for the Vallejo Police Department,
     individually and in his capacity as a Police
19   Corporal for the Vallejo Police Department;
     JAMES MELVILLE, individually and in his
20
     capacity as a Officer for the Vallejo Police
21   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
22   Police Department; and DOES 1-50,
23
     inclusive, individually, jointly and severally,

24                   Defendants.
25

26           Defendants CITY OF VALLEJO, ROBERT HERNDON, JAMES MELVILLE, and
27   JOSEPH COELHO (“CITY” or “Defendants”) hereby move, ex parte, for a temporary protective
28   order pursuant to Local Rules 141.1. Prior to submitting this protective order counsel attempted

     Case No. 2:17-cv-00137-JAM-DB                               EX PARTE APPLICATION FOR TEMPORARY
                                                                 PROTECTIVE ORDER; MEMORANDUM OF
                                                                 POINTS & AUTHORITIES; DECLARATION
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 2 of 6


1    obtaining a stipulation for protective order which was denied without grounds being specified.
2    Defendants seek the protective order as the modified scheduling order of April 24, 2019 (ECF
3    No. 21) grants an additional 3 weeks to Plaintiff to prepare and serve his Rule 26 expert
4    disclosures, and Defendants would be prejudiced by Plaintiff’s experts having three weeks to
5    review and respond to the expert reports timely served by Defendant on April 19, 2019, pursuant
6    to the original scheduling order issued in this case on June 19, 2017 (ECF No. 13). The
7    Defendants received the same scheduling order by this court and relied upon the substance of the
8    order to their detriment, and this protective order which would prevent Plaintiff from providing
9    copies of the report to his undisclosed expert(s) seeks to prevent.
10           Defendants’ request is based upon this application, the accompanying Memorandum of
11   Points and Authorities in support thereof, the Declaration of Timothy R. Smyth in support, and
12   all records in the Court’s docket.
13

14   DATED: April 24, 2019                              Respectfully submitted,
15

16                                                             /s/ Timothy R. Smyth
                                                        TIMOTHY R. SMYTH
17                                                      Deputy City Attorney
18                                                      Attorney for Defendants, CITY OF VALLEJO,
                                                        ROBERT HERNDON, JAMES MELVILLE,
19                                                      and JOSEPH COELHO
20

21

22

23

24

25

26

27

28

     Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION FOR TEMPORARY
                                                               PROTECTIVE ORDER; MEMORANDUM OF
                                                               POINTS & AUTHORITIES; DECLARATION
                                                     -2-
     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 3 of 6


1                         MEMORANDUM OF POINTS AND AUTHORITIES
2        I. INTRODUCTION AND BACKGROUND
3              On April 19, 2019, the Defendants served on Plaintiff their Expert Witness Disclosure
4    Statements and report(s) attached as exhibits thereto disclosed pursuant to the scheduling order
5    of June 19, 2017 (ECF No. 13). Plaintiff failed to disclose pursuant to a docketing error and was
6    granted ex parte relief to extend the deadlines in this court’s scheduling order such that an expert
7    exchange is now set for May 10, 2019. (ECF No. 21).
8              The Defendants served their Expert Witness Disclosure Statement on April 19, 2019,
9    pursuant to this Court’s original scheduling order of June 19, 2017. (Smyth Decl., Para. 3).
10   After the Court modified its scheduling order to set expert disclosures to occur on May 10, 2019,
11   Defendants proposed a stipulated protective order to have their Expert Witness Disclosure
12   Statements served on April 19, 2019, withheld from any disclosure to Plaintiff’s experts until the
13   new exchange of May 10, 2019. (Smyth Decl., Para. 4). In response to the Defendants’ emails
14   and phone calls proposing the protective order, Plaintiff’s only response was an email stating
15   “We are not in a position to stipulate to your request”. (Smyth Decl., Para. 5). Subsequent calls
16   and emails seeking an explanation as to the meaning or substance for the denial were not
17   returned. (Smyth Declaration, Para. 6). Defendants now submit this ex parte application so as to
18   avoid the likelihood of prejudice by Plaintiff’s experts having the opportunity to review and
19   respond to the Defendants’ expert reports contrary to the spirit and procedures set forth in FRCP
20   Rule 26(b). (Smyth Decl., Para. 7).
21             For the foregoing reasons, the Defendants satisfied any attempts to meet and confer
22   pursuant to FRCP Rule 26(c)(1) prior to bringing this ex parte application, and it appears
23   Plaintiff submits that he would not suffer any prejudice by the Court issuing the protective order
24   sought.     Further, the fact the protective order is narrowly tailored to merely protect the
25   Defendants from being prejudiced by early disclosure of their expert reports, this protective order
26   should be granted.
27   \\\\
28   \\\\
     Case No. 2:17-cv-00137-JAM-DB                            EX PARTE APPLICATION FOR TEMPORARY
                                                              PROTECTIVE ORDER; MEMORANDUM OF
                                                              POINTS & AUTHORITIES; DECLARATION
                                                     -3-
     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 4 of 6


1        II. LEGAL ARGUMENT
2            A. Ex Parte Relief in this Matter is Warranted as There is Insufficient Time for a
3
                Regularly Noticed Motion Seeking a Protective Order.

4            Ex parte relief is warranted upon “good cause” when the moving party shows: (1) it will
5    be irreparably prejudiced if the underlying motion is heard according to regular noticed motion
6    procedures, and (2) it is without fault in creating the crisis that requires ex parte relief, or (3) that
7    the crisis occurred as a result of excusable neglect. Mission Power Eng'g Co. v. Continental Cas.
8    Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
9            Here, the Court granted the Plaintiff’s ex parte relief extending the deadline for expert
10   disclosures to May 10, 2019. (ECF No. 21). The Defendants’ proposed protective order only
11   seeks protection of the Defendants’ expert reports and writings being disclosed to the Plaintiff’s
12   expert(s) up to and until this date, similar to as if each party were mutually exchanging their
13   expert reports as normally required by FRCP Rule 26(a)(2). FRCP Rule 6(d) and Eastern
14   District Local Rule 230(b) require that a motion be noticed at least 28 calendar days before the
15   hearing date, so ex parte relief would be appropriate as a regularly noticed motion would not
16   sufficiently protect the Defendants from prejudice.
17           B. Good Cause Exists to Grant a Protective Order as it is Limited in Scope and
                Merely Sought to Prevent Undue Prejudice to the Defendants.
18

19           FRCP Rule 26(c) authorizes the court to issue a protective order to “protect a party or

20   person from annoyance, embarrassment, oppression, or undue burden or expense, including one

21   or more of the following:

22
             (A) forbidding the disclosure or discovery;

23           (B) specifying terms, including time and place or the allocation of expenses, for the

24   disclosure or discovery;

25           (C) prescribing a discovery method other than the one selected by the party seeking

26   discovery;

27
             (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or

28   discovery to certain matters;

     Case No. 2:17-cv-00137-JAM-DB                               EX PARTE APPLICATION FOR TEMPORARY
                                                                 PROTECTIVE ORDER; MEMORANDUM OF
                                                                 POINTS & AUTHORITIES; DECLARATION
                                                       -4-
     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 5 of 6


1            (E) designating the persons who may be present while the discovery is conducted;
2            (F) requiring that a deposition be sealed and opened only on court order;
3            (G) requiring that a trade secret or other confidential research, development, or
4    commercial information not be revealed or be revealed only in a specified way; and
5            (H) requiring that the parties simultaneously file specified documents or information in
6    sealed envelopes, to be opened as the court directs.”
7            “[U]pon motion the court may limit the time, place, and manner of discovery, or even bar
8    discovery altogether on certain subjects, as required "to protect a party or person from
9    annoyance, embarrassment, oppression, or undue burden or expense." Rule 26(c). And the court
10   may also set the timing and sequence of discovery. Rule 26(d). Crawford-El v. Britton, 523 U.S.
11   574, 599. In the Ninth Circuit, "[t]he district court is given broad discretion in supervising the
12   pretrial phase of litigation . . . ." Miller v. Safeco Title Ins. Co., 758 F.2d 364, 369 (9th Cir.
13   1985). If full compliance with Rule 26(a) is not made, Rule 37(c)(1) mandates some sanction,
14   "the degree and severity of which are within the discretion of the trial judge." Keener v. United
15   States, 181 F.R.D. 639, 641 (D. Mont. 1998).
16           The Defendants are not seeking sanction as the Court modified is scheduling order after
17   Plaintiff missed the original deadline. However, the protective order sought here is merely a
18   temporary protection to address the likelihood of prejudice should Plaintiff’s experts have three
19   weeks to review the expert reports produced by the Defendants and then modify his or her
20   opinions to counter the points raised in the defense reports. This proposed protective order
21   simply would require the Plaintiff to withhold disclosure of the Defense expert reports until such
22   time as they would be disclosed pursuant to the revised scheduling order.           As such, it is
23   appropriate in this case.
24           C. Plaintiff Will not be harmed by issuing this Protective Order.
25           Plaintiff did not respond to the emails or phone calls of Defendants pertaining to the
26   grounds it is not willing to stipulate. (Smyth Decl., Para. 4-6). Indeed, it would appear none
27   exist as Plaintiff cannot claim prejudice for not being allowed to disclose the Defendants’ expert
28   reports to his experts prior to the normal FRCP Rule 26(b) deadline. Plaintiff would not have
     Case No. 2:17-cv-00137-JAM-DB                            EX PARTE APPLICATION FOR TEMPORARY
                                                              PROTECTIVE ORDER; MEMORANDUM OF
                                                              POINTS & AUTHORITIES; DECLARATION
                                                     -5-
     Case 2:17-cv-00137-JAM-DB Document 24 Filed 04/24/19 Page 6 of 6


1    been able to review the Defendants’ expert reports had he disclosed according to the original
2    Rule 26 deadline imposed by the June 19, 2017 scheduling order, so by not being permitted to do
3    so now with the deadline extended to May 10, 2019, also is appropriate.
4        III. CONCLUSION
5            Given that good cause exists for this the protection sought by the Defendants, and absent
6    any prejudice to the Plaintiff, this court should enter the proposed protective order preventing
7    Plaintiff from disclosing the Defendants’ expert reports to his expert(s) prior to the new
8    disclosure deadline of May 10, 2019.
9

10   DATED: April 24, 2019                            Respectfully submitted,
11

12                                                     /s/ Timothy R. Smyth
                                                      TIMOTHY R. SMYTH
13                                                    Deputy City Attorney
14
                                                      Attorney for Defendants, CITY OF VALLEJO,
                                                      ROBERT HERNDON, JAMES MELVILLE,
15                                                    and JOSEPH COELHO
16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 2:17-cv-00137-JAM-DB                           EX PARTE APPLICATION FOR TEMPORARY
                                                             PROTECTIVE ORDER; MEMORANDUM OF
                                                             POINTS & AUTHORITIES; DECLARATION
                                                    -6-
